     Case 3:12-cv-02164-GPC-LL Document 1798 Filed 02/08/21 PageID.32726 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                           UNITED STATES DISTRICT COURT
12                          SOUTHERN DISTRICT OF CALIFORNIA
13
14     SECURITIES AND EXCHANGE                          Case No.: 3:12-cv-2164-GPC-JMA
       COMMISSION,
15
                                       Plaintiff,       ORDER APPROVING SALE OF
16                                                      WESTERN-OWNED DAYTON
       v.                                               PROPERTY AND AUTHORITY TO
17
                                                        PAY BROKER’S COMMISSION
       LOUIS V. SCHOOLER and FIRST
18                                                      AND VACATING HEARING
       FINANCIAL PLANNING
19     CORPORATION d/b/a WESTERN
                                                        [ECF No. 1791]
       FINANCIAL PLANNING
20
       CORPORATION,
21                                  Defendants.
22
23           Before the Court is the Receiver’s Motion for (A) Approval of Western-Owned
24     Dayton Property (“Property”), and (B) Authority to Pay Broker’s Commission
25     (“Motion”) (ECF No. 1791). No opposition was filed. On January 12, 2021, Receiver
26     filed a Notice of Non-Receipt of Qualified Overbids. ECF No. 1795. Based upon a
27
28

                                                    1
                                                                            3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1798 Filed 02/08/21 PageID.32727 Page 2 of 7



 1     review of the moving papers and the applicable law, the Court GRANTS the Receiver’s
 2     Motion. The hearing on this matter set for February 19, 2021 is hereby VACATED.
 3                                         BACKGROUND
 4           A. The SEC Enforcement Action
 5           On January 21, 2016, the Court granted the SEC’s motion for final judgment
 6     against Defendant Louis V. Schooler. ECF No. 1170. The Court granted the SEC’s
 7     motion for revised final judgment on June 4, 2019. ECF No. 1724. The SEC had
 8     initiated this civil action against Defendant Schooler and Western Financial Planning
 9     Corporation (“Western”) four years earlier, on account of their practice of defrauding
10     investors into purchasing unregistered securities. Id. (citing Second Summary Judgment
11     Order, ECF No. 1081). To carry out the scheme, Defendant Western bought
12     undeveloped real estate, with cash or through financing, and simultaneously formed one
13     or more General Partnerships (“GPs”) to own the land. First Summary Judgment Order,
14     ECF No. 1074 at 10. Western then sold General Partnership units to investors and sold
15     the undeveloped real estate to the General Partnerships. Id. at 10. In total, Western
16     raised approximately $153 million from almost 3,400 investors through implementing
17     this scheme. Id.
18           B. The Decline of the General Partnership Assets
19           In 2013, the Court-appointed Receiver, Thomas Hebrank, engaged licensed
20     appraisers to value the 23 properties owned by the General Partnerships. ECF No. 203 at
21     2. Those professionals determined that the land was worth $16,328,000 and that the net
22     appraised value (appraised value less outstanding balances on all mortgages) of the
23     properties was $12,860,661. Id. The net appraised value represented just 8.41% of the
24     total funds that the general partners had invested in the land. Id. The Receiver further
25     estimated that, based on the then-current appraised values of the land, the average GP
26     investor would suffer an 88.40% loss if the GP properties were sold in 2013. Id.
27           Three years later, soon after final judgment was entered, the Receiver moved for
28     authority to conduct an Orderly Sale of the General Partnership Properties (“Orderly

                                                    2
                                                                                3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1798 Filed 02/08/21 PageID.32728 Page 3 of 7



 1     Sale”). Motion for Orderly Sale, ECF No. 1181-1. In the Motion, the Receiver indicated
 2     that the aggregate value in the GP accounts had been steadily decreasing while litigation
 3     was ongoing. See id. In September 2012, the Receivership had assets of $6.6 million.
 4     Id. at 1. By the end of 2015, the assets had dropped to $3.5 million, and the Receiver had
 5     reason to believe that the value of the Receivership would continue to drastically
 6     decrease through the end of 2016.1 This decline, he noted, was due to three main factors:
 7     (1) 14 of the 23 properties were not appreciating in value2; (2) the properties were not
 8     worth enough to cover the costs of the GPs carrying the properties; and (3) low levels of
 9     investor contributions to pay GP administrator fees, tax preparation fees, property taxes,
10     property insurance premiums, and notes owed to Western. See id. at 1-2. In other words,
11     the Receiver concluded, because the money being spent to hold the GP properties was
12     disproportionately high in relation to the value of the GP’s real estate assets, the
13     Receivership was in a steady decline. Id.
14            In order to prevent the value of the Receivership from falling into further decline,
15     the Receiver proposed that the GP properties be sold in accordance with Court-approved
16     orderly sale procedures. Id. The Receiver’s proposal explained that the best way to
17     maximize the value of all of the GP assets for the benefit of all investors, irrespective of
18     any given investors’ direct property interest, was to initiate an orderly sale of the GP
19     properties. Id. The Receiver estimated that the Receivership, after conducting sales of
20     the GP properties, Western’s properties and asset recovery, would be worth $21,804,826.
21     Id. at 16.
22     ///
23     ///
24
25     1
         The Receiver provided the Court with projections that the Receivership would further decline to $1.8
26     million by the end of 2016. Indeed, the Receiver’s projection has since proved to be accurate. The
       Twentieth Interim Status Report submitted by the Receiver indicates that the Receivership’s current cash
27     and cash equivalent balance is $666,113. ECF No. 1505 at 17.
       2
         By way of example, the Receiver notes that the value of these 14 properties in 2016, $3,732,815, was
28     about $400,000 less than their value in 2013, $4,137,000. Id. at 2.

                                                          3
                                                                                          3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1798 Filed 02/08/21 PageID.32729 Page 4 of 7



 1            C. The Receiver’s Motion for Orderly Sale
 2            On May 20, 2016, the Court held a hearing on the Receiver’s Motion for Orderly
 3     Sale, at which time the Court heard from the SEC, Defendant, the Receiver, and the
 4     investor-interveners—that is, those investors who were granted permission under Rule 23
 5     to intervene to oppose the Receiver’s Motion. See ECF No. 1298. A short time
 6     thereafter, on May 25, 2016, the Court approved, in part, the Receiver’s Orderly Sale
 7     process.3 ECF No. 1304.
 8            In approving the Orderly Sale, the Court addressed and evaluated the concerns
 9     expressed by the Receiver, the SEC, and myriad investors, all of whom held differing
10     positions on whether the Orderly Sale would benefit the Receivership estate. See
11     generally ECF Nos. 1181 (Motion for Orderly Sale), 1232 (SEC Response), 1234 (Dillon
12     Investors’ Response), 1235 (Graham Investors’ Response); see also, e.g., ECF Nos. 1240,
13     1242, 1244, 1249-1257 (Letters from Investors). The Court also took into consideration
14     the recommendations of the investors’ experts, as set forth in the Xpera Report. See ECF
15     No. 1304 at 16. The Xpera Report, the Court noted, substantially agreed with the
16     Receiver on how to maximize the value of the Receivership estate and, for the most part,
17     agreed on the appraised value of the various GP properties. Id. As such, the Court
18     directed the Receiver, where feasible, to incorporate the recommendations of the Xpera
19     Report into his ultimate Orderly Sale proposal. Id. at 19.
20            On July 22, 2016, the Receiver moved for permission to engage CBRE, a real
21     estate brokerage firm, as a consultant in order to weigh the pros and the cons of the Xpera
22     Report. ECF No. 1341-1. The Court granted the Receiver’s motion on August 30, 2016.
23     ECF No. 1359. CBRE presented its findings on the GP properties on October 24, 2016.
24     ECF No. 1419 (filed under seal). On November 22, 2016, the Receiver submitted a
25
26
       3
        The Court directed the Receiver to file a Modified Orderly Sale Process that incorporated the public
27     sale process consistent with the requirement of 28 U.S.C. § 2001. ECF No. 1304. The Receiver filed a
       modified proposal on June 8, 2016 (ECF No. 1309) and the Court approved the modified proposal on
28     August 30, 2016 (ECF No. 1359).

                                                         4
                                                                                         3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1798 Filed 02/08/21 PageID.32730 Page 5 of 7



 1     report evaluating the Xpera Report recommendations. ECF No. 1405. The Court
 2     reviewed the Receiver’s report and adopted the recommendations contained therein on
 3     December 12, 2016. ECF No. 1423.
 4           D. Western-Owned Dayton Property
 5           The Property is comprised of approximately 440 acres of undeveloped land,
 6     located in Lyon County, Nevada, and referred to as Assessor Parcel No. 016-021-28.
 7     ECF No. 1791-2, Declaration of Thomas C. Hebrank (“Hebrank Decl.”) ¶ 2. Prior to
 8     being transferred to the Qualified Settlement Fund Trust (or QSF Trust), set up to hold
 9     title to the properties, the property was held by Western, rather than any of the General
10     Partnerships. Id. The Receiver did not obtain any appraisals of the Property because it
11     was never held by a General Partnership. Id. ¶ 3. However, other properties in close
12     proximity to the Property were appraised, including the Dayton II and Dayton III
13     properties. The Receiver states the appraisals of other properties in close proximity
14     indicate a valuation for the Property between $150 and $300 per acre. Id.
15           In April 2017, the Property was listed with licensed broker NAI Alliance. Id. ¶ 4.
16     However, NAI Alliance was unable to generate any offers, and the Receiver switched
17     brokers to C.B. Richard Ellis (“CBRE”) in 2018. Id. CBRE still did not receive any
18     offers, and at CBRE’s suggestion the Receiver reduced the list price and used a
19     residential-specific broker who had sold other receivership properties in the area, RCM
20     Realty (“RCM”). Id. In November 2020, two offers were received. Id. ¶ 5. After
21     negotiation of the terms, Receiver ultimately signed a Purchase and Sale Agreement and
22     Joint Escrow Instructions (“Agreement”) with Marilyn M. Chim as trustee of the Marilyn
23     M. Chim Living Trust and/or assigns (“Buyer”) for a purchase price of $130,000 or $295
24     per acre. Id.; ECF No. 1791-3. The Receiver provided investors notice of the offer from
25     Buyer via email shortly after it was received, and received no substantive responses to the
26     notice. Hebrank Decl. ¶ 7.
27           On December 16, 2020, the Receiver filed his Motion, which seeks approval of the
28     sale of the Property to Buyer for $130,000, pursuant to the Agreement. ECF No. 1791.

                                                    5
                                                                                3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1798 Filed 02/08/21 PageID.32731 Page 6 of 7



 1     In the Motion, the Receiver proposed a deadline for submission of qualified overbids,
 2     January 11, 2021 (“Overbid Deadline”). ECF No. 1791-1 at 8.
 3           The Receiver then published notice of the opportunity to overbid for the property
 4     in the Reno Journal-Gazette for four consecutive weeks, pursuant to 28 U.S.C. §§
 5     2001(a) and 2002, as provided in the Motion. Id. at 5–8. On January 12, 2021, the
 6     Receiver filed Notice of Non-Receipt of Qualified Overbids Regarding the Motion. ECF
 7     No. 1795.
 8           The Receiver requests that the Court approve the sale to Buyer at the price of
 9     $130,000, pursuant to the Agreement, and authorize the Receiver to take the steps
10     necessary to close the sale.
11           E. Conclusion
12           The Court finds that the purchase price of $130,000 for the Western-Owned
13     Dayton Property is reasonable in light of the fact that the Property has been marketed for
14     three and a half years and the purchase price is the best offer received. Hebrank Decl. ¶
15     8.
16           The Court is also satisfied that the Receiver’s notice of the sale adhered to the
17     modified Orderly Sale procedures—which require that notice of the sale be published “in
18     the county, state, or judicial district of the United States wherein the realty is situated,”
19     28 U.S.C. § 2002 (emphasis added)—by publishing notice in the Reno Journal-Gazette, a
20     newspaper of general circulation in Lyon County, Nevada, and by providing notice to the
21     investors. Hebrank Decl. ¶ 7; ECF No. 1795.
22           Accordingly, and given that no opposition to the present Motion has been filed or
23     raised, and no qualified overbid was received, the Court GRANTS Receiver’s motion for
24     approval of sale.
25     ///
26     ///
27     ///
28     ///

                                                      6
                                                                                   3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1798 Filed 02/08/21 PageID.32732 Page 7 of 7



 1                                             ORDER
 2           The Receiver’s Motion for (A) Approval of Western-Owned Dayton Property, and
 3     (B) Authority to Pay Broker’s Commission (“Motion”) of Thomas C. Hebrank
 4     (“Receiver”), the Court-appointed receiver for First Financial Planning Corporation d/b/a
 5     Western Financial Planning Corporation (“Western”), its subsidiaries and the General
 6     Partnerships listed in Schedule 1 to the Preliminary Injunction Order entered on
 7     March 13, 2013 (collectively, “Receivership Entities”), having been reviewed and
 8     considered by this Court, the Receiver having notified the Court that no qualified
 9     overbids were received (ECF No. 1795), and for good cause appearing therefore, the
10     Court finds as follows:
11           1.     The Court GRANTS Receiver’s motion;
12           2.     The sale of the approximately 440 acres of undeveloped land known as the
13     Western-Owned Dayton Property, which is located in Lyon County, Nevada referred to
14     as Assessor Parcel No. 016-021-28, as described on Exhibit A to the Declaration of
15     Thomas C. Hebrank in support of the Motion (“Property”), by Thomas C. Hebrank, as
16     receiver, to Marilyn M. Chim as Trustee of the Marilyn M. Chim Living Trust and/or its
17     assigns (“Buyer”) is confirmed and approved;
18           3.     The purchase price of $130,000 for the Property is confirmed and approved;

19           4.     The Receiver is immediately authorized to complete the sale transaction,

20     including executing any and all documents as may be necessary and appropriate to do so;

21     and

22           5.     The Receiver is authorized to pay broker RCM Realty a commission of 6%

23     of the purchase price, or $7,800.

24
                  IT IS SO ORDERED.
25
       Dated: February 8, 2021
26
27
28

                                                    7
                                                                               3:12-cv-2164-GPC-JMA
